                                                                                                      FILED
                                                                                             2018 Oct-05 PM 04:27
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
STEPHEN KILGORE,                                 }
                                                 }
       Plaintiff,                                }
                                                 }
v.                                               }   Case No.: 5:17-cv-1923-RDP-TMP
                                                 }
WARDEN CHRISTOPHER GORDY, et                     }
al.,                                             }
                                                 }
       Defendants.


                                 MEMORANDUM OPINION


       On September 19, 2018, the Magistrate Judge’s Report and Recommendation was

entered and the parties were allowed therein fourteen (14) days in which to file objections to the

recommendations made by the Magistrate Judge. No objections were filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report

and Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge. The court

further ACCEPTS the recommendations of the Magistrate Judge that the action be DISMISSED

WITHOUT PREJUDICE as MOOT.

       A separate order in accordance with the Memorandum Opinion will be entered.

       DONE and ORDERED this October 5, 2018.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
